Filed 3/29/22 P. v. Collins CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C093566

                    Plaintiff and Respondent,                                     (Super. Ct. No. 20CF02015)

           v.

 LOVALLE DAMON COLLINS,

                    Defendant and Appellant.




         Defendant Lovalle Damon Collins and his girlfriend were visiting a resident at a
senior living apartment complex in Oroville. At some point, their continued presence
was no longer welcome and the onsite manager, G., asked them to leave. As G. escorted
them off the property, in an admittedly annoying manner, defendant punched him once in
the face, causing serious injuries to his jaw.




                                                             1
       Defendant was convicted by jury of one count of battery causing serious bodily
injury. In a bifurcated proceeding, the trial court found defendant was previously
convicted of a strike offense within the meaning of the three strikes law (Pen. Code,
§§ 667, subds. (b)-(i), 1170.12)1 which also triggered the five-year prior serious felony
enhancement (§ 667, subd. (a)(1)). Following a successful motion to strike defendant’s
prior strike conviction pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th
497, the trial court sentenced him to serve seven years in state prison.
       On appeal, defendant asserts two claims of instructional error. He contends the
trial court prejudicially erred and violated his constitutional right to present a defense by
omitting a bracketed portion of CALCRIM No. 3470 that would have defined “unlawful
touching” in connection with his self-defense claim, and also omitting a bracketed
portion of CALCRIM No. 917 that would have informed the jury that it may consider
whether G. “spoke or acted in a way that threatened [defendant] with immediate harm or
an unlawful touching.” Because defense counsel did not object to the latter omission,
defendant argues in the alternative that counsel’s failure in this regard amounted to
ineffective assistance of counsel. Finally, defendant asserts the cumulative prejudice
flowing from these instructional errors requires reversal.
       We need not decide the merits of these instructional error claims. Assuming,
without deciding, that the trial court should have instructed the jury in the manner
asserted in this appeal, we conclude defendant was not deprived of his constitutional right
to present a defense. Moreover, viewing the assumed errors cumulatively, there is no
reasonable likelihood of a more favorable result had the jury been so instructed. We
therefore affirm the judgment.




1      Undesignated statutory references are to the Penal Code.

                                              2
                                          FACTS
       On the morning of February 2, 2020, G. was at his apartment preparing snacks and
getting ready to watch the game. He lived and worked at a senior living apartment
complex as the onsite manager. One of his duties was to make sure people who were not
welcome at the apartment complex left the property. Sometime before 11:00 a.m., G.
was called over to a resident’s apartment to perform this duty. Defendant and his
girlfriend were the unwelcome visitors.
       Defendant testified that he and his girlfriend were visiting a friend at the apartment
complex. According to defendant, he was unaware his visit was unwelcome until G.
arrived and told him to leave. Defendant “was kind of mad” and told G. he was “a guest”
and would not leave unless his host “wanted [him] to leave.” When the host confirmed
she did not want him there, defendant grabbed his backpack and left the apartment with
his girlfriend.
       G. followed them through the parking lot on foot to make sure they completely left
the complex’s property. As G. described during his testimony, he was engaging in “kind
of a yappy-dog routine,” following behind them at a distance of three or four steps with
his hands in his pockets while repeating: “Please leave the property. Please leave the
property.” G. acknowledged his goal was “to annoy them enough that they leave.”
Defendant acknowledged he was “getting angry and annoyed” by G.’s conduct.
       Defendant’s girlfriend led the walk through the parking lot. Defendant followed
her, but stopped at least twice to turn around and say something to G. According to G.,
these comments from defendant were “derogatory in nature.” Defendant testified that he
simply told G.: “Get away from me. I’m leaving.” Each time defendant stopped, G. also
stopped and repeated: “Please leave the property.” After defendant’s girlfriend reached
the property line, defendant turned around a final time and punched G. in the face.
       According to G.’s testimony, he was still “a couple feet behind” when defendant
turned around and punched him; G. “didn’t see it coming.” Defendant’s version was very

                                             3
different. He testified that G. took “a couple steps” to close the distance between them
and was “right there in [defendant’s] face.” Defendant claimed he told G., “leave me
alone,” but G. “just kept pressing the issue,” so defendant “hit him one time.” Asked
why he hit G., Defendant answered: “Because when he was in my face, he started
waiving [sic] his arms around yelling Get off the property. And I -- I didn’t know what
he was doing. I got scared. And so I just hit him to back him up.” Defendant also
testified that he felt threatened by G. and believed “he was potentially going to touch”
defendant at the time he punched him.
       After punching G. in the face, defendant followed his girlfriend off of the property
as G. pulled out his cell phone to call 911. Emergency medical personnel arrived and
transported G. to the hospital. He was ultimately transported to a different hospital to see
a neurosurgeon. While G.’s injuries did not require surgery, he was placed on a “broken
jaw protocol” due to “several cracks to the cheekbone.”
       Defendant was contacted by a police officer a short distance from the apartment
complex. As defendant acknowledged during his testimony at trial, he admitted punching
G. in the face, but did not tell the officer that he was afraid of G. when he did so.
                                       DISCUSSION
       Both of the instructional error claims asserted in this appeal relate to defendant’s
defense at trial. As already indicated, defendant claimed he punched G. in self-defense.
The jury was accurately instructed on this defense with CALCRIM No. 3470. As
delivered to the jury in this case, this instruction provides:
       “Self-defense is a defense to battery causing serious bodily injury, simple battery,
and simple assault.
       “The defendant is not guilty of those crimes if the defendant used force against the
other person in lawful self-defense. The defendant acted in lawful self-defense if, one,
the defendant reasonably believed that he was in imminent danger of suffering bodily
injury or was in imminent danger of being touched unlawfully; two, the defendant

                                               4
reasonably believed that the immediate use of force was necessary to defend against that
danger; and three, the defendant used no more force than what was reasonably necessary
to defend against that danger.
       “Belief in future harm is not sufficient [n]o matter how great or how likely the
harm is believed to be. The defendant must have believed there was imminent danger of
bodily injury to himself or imminent danger that he would be touched unlawfully.
       “The defendant’s belief must have been reasonable and he must have acted
because of that belief. The defendant is only entitled to use that amount of force that a
reasonable person would believe is necessary in the same situation.
       “If the defendant used more force than was reasonable, the defendant did not act in
lawful self-defense. When deciding whether the defendant’s beliefs were reasonable,
consider all the . . . circumstances as they were known to and appeared to the defendant
and consider what a reasonable person in a similar situation with similar knowledge
would have believed.
       “If the defendant’s beliefs were reasonable, the danger does not need to have
actually existed.
       “A defendant is not required to retreat. He or she is entitled to stand his or her
ground and defend himself or herself and [if] reasonably necessary to pursue an assailant
until the danger has passed. This is so even if safety could have been achieved by
retr[eat]ing.
       “The People have the burden of proving beyond a reasonable doubt that the
defendant did not act in lawful self-defense. If the People have not met this burden, you
must find the defendant not guilty of battery causing serious bodily injury.”
       The jury was also instructed with CALCRIM No. 3472: “A person does not have
the right to self-defense if he or she provokes a fight or quarrel with the intent to create an
excuse to use force.”



                                              5
         Finally, immediately before these standard self-defense instructions, the jury was
instructed with the following portion of CALCRIM No. 917: “Words, no matter how
offensive, and acts that are not threatening are not enough to justify an assault or battery.”
         Defendant contends the trial court prejudicially erred and violated his federal
constitutional right to present a defense by declining to instruct the jury with the
following bracketed portion of CALCRIM No. 3470: “The slightest touching can be
unlawful if it is done in a rude or angry way. Making contact with another person,
including through his or her clothing, is enough. The touching does not have to cause
pain or injury of any kind.” (CALCRIM No. 3470.) The trial court denied defense
counsel’s request to provide this bracketed portion of the instruction because “there was
no evidence of any touching between the parties” prior to the punch that was thrown by
defendant. Defendant argues there did not need to be any actual touching between the
parties in order to provide this portion of the instruction, but rather, only a reasonable
belief in defendant’s mind that an unlawful touching was imminent. According to
defendant, he “was entitled to throw a single punch in self-defense if he was in
reasonable fear of suffering an imminent unlawful touching, which he testified was the
case.”
         As a preliminary matter, defendant’s argument goes too far. To be sure, if
defendant reasonably believed an unlawful touching was imminent, he was entitled to use
a reasonable amount of force to defend himself from that perceived imminent threat. He
was not automatically entitled to “throw a single punch.” It was for the jury to decide
whether the punch defendant threw in this case was a reasonable amount of force under
the circumstances. The jury was so instructed.
         However, assuming the bracketed portion of CALCRIM No. 3470 should have
been given, we cannot conclude such an omission deprived defendant of the right to
present a defense. At most, it “adversely affected the defense, but it did not deprive
[defendant] of the right to present one.” (People v. Humphrey (1996) 13 Cal.4th 1073,

                                               6
1089; see also People v. Spencer (1996) 51 Cal.App.4th 1208, 1221.) Indeed, the jury
was already instructed with the definition of unlawful touching as part of CALCRIM No.
960’s definition of simple battery: “The slightest touching can be enough to commit a
battery if it is done in a rude or angry way. Making contact with another person,
including through his or her clothing, is enough. The touching does not have to cause
pain or injury of any kind.” Repeating this definition in connection with the self-defense
instruction would have been helpful to the defense, but we presume the jury is fully
capable of correlating instructions. (People v. Sanchez (2001) 26 Cal.4th 834, 852.) And
defense counsel’s closing argument to the jury made the very argument of which
defendant now claims he was deprived, i.e., that defendant reasonably believed he was in
imminent danger of being touched unlawfully by G., a “substantially larger,” “taller,
heavier” man, who was following closely behind defendant with his hands in his pockets,
and who ultimately got very close to defendant, causing him to reasonably believe an
unlawful touching was imminent. Accordingly, we conclude any assumed error in
omitting the bracketed portion of the instruction must be assessed for prejudice under the
standard of People v. Watson (1956) 46 Cal.2d 818.
       The same is true with respect to defendant’s second assertion of instructional
error. Defendant argues the trial court should have instructed the jury with a bracketed
portion of CALCRIM No. 917 that would have informed the jury that it may consider
whether G. “spoke or acted in a way that threatened [defendant] with immediate harm or
an unlawful touching.” As already indicated, defense counsel did not object to this
omission. “Failure to object to instructional error forfeits the issue on appeal unless the
error affects defendant’s substantial rights. [Citations.] The question is whether the error
resulted in a miscarriage of justice under [Watson]. [Citation.]” (People v. Anderson
(2007) 152 Cal.App.4th 919, 927; see also People v. Battle (2011) 198 Cal.App.4th 50,
64-65.) But even without the failure to object, as with defendant’s first instructional error



                                              7
claim, we cannot conclude such an omission deprived defendant of the right to present a
defense. Thus, Watson would be the appropriate standard in any event.
       Assuming, without deciding, that both of defendant’s instructional error claims
have merit, and viewing these assumed errors cumulatively, we conclude there is no
reasonable likelihood of a more favorable result had the jury been instructed with the
bracketed portions of CALCRIM Nos. 3470 and 917.
       First, the trial in this case was largely a credibility contest between defendant and
G. The jury appears to have believed G.’s account of events. That version of the
interaction in the parking lot does not support a self-defense claim.
       Second, even if the jury believed defendant’s account of events, specifically, that
G. closed the distance between them and was waving his arms and yelling in defendant’s
face immediately before defendant threw the punch, this does not mean that punch was
thrown in self-defense. If those facts were believed, the jury might well have concluded
defendant reasonably believed unlawful contact was imminent. However, as we have
explained, the jury was already informed that unlawful contact could mean “[t]he
slightest touching . . . if it is done in a rude or angry way,” and that such contact could
occur “through . . . clothing” and did not need to “cause pain or injury of any kind.” So
the jury already had what it needed to make this assessment. This lends some support to
the conclusion that the jury simply did not believe defendant’s version of events. But
even assuming the jury would have concluded defendant reasonably believed an unlawful
touching was imminent had this language been repeated in CALCRIM No. 3470, we
cannot conclude there is a reasonable probability the jury would have reached the
separate and equally important conclusion that punching G. in the face was a reasonable
amount of force to use in these circumstances.
       Finally, while the bracketed portion of CALCRIM No. 917 would have told the
jury to specifically consider whether G. “spoke or acted in a way that threatened
[defendant] with immediate harm or an unlawful touching,” the jury was already told to

                                              8
“consider all the . . . circumstances as they were known to and appeared to the defendant
. . . .” (Italics added.) These circumstances included G.’s words and actions in the
parking lot. Nor does the remainder of CALCRIM No. 917 suggest otherwise. It simply
states: “Words, no matter how offensive, and acts that are not threatening, are not
enough to justify an assault or battery.” This is an accurate statement of the law. And it
does not suggest that the jury should not consider G.’s words or actions, as part of the
totality of circumstances, in determining whether defendant acted in self-defense. We
therefore presume the jury considered G.’s words and actions in the parking lot and
concluded they either did not support a reasonable belief in the need to use force in self-
defense, or if they did, the amount of force used by defendant was not reasonable under
the circumstances.
        Because the claimed instructional errors did not prejudice defendant, either
individually or cumulatively, we must affirm the judgment entered against him in this
case.
                                      DISPOSITION
        The judgment is affirmed.



                                                   /s/
                                                  HOCH, Acting P. J.

We concur:



 /s/
KRAUSE, J.



 /s/
EARL, J.


                                             9